Review granted on the court's own motion Review is ordered on the court's own motion. The issues to be briefed and argued are limited to the following: Does Penal Code section 1001.36 apply retroactively to all cases in which the judgment is not yet final? Did the court of appeal err by remanding for a determination under Penal Code section 1001.36 ? For the purposes of briefing and oral argument, the People are deemed the petitioner in this court. ( Cal. Rules of Court, rule 8.520(a)(6).) The requests for depublication are denied.Votes: Cantil-Sakauye, C. J., Chin, Corrigan, and Detjen*, JJ * Associate Justice of the Court of Appeal, Fifth Appellate District, assigned by the Chief Justice pursuant to article VI, section 6 of the California Constitution.